DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed December 21, 2018.  Claims 1-20 are pending in this case.  Claims 3, 10, and 17 are withdrawn from consideration pursuant to a Requirement for Restriction issued August 18, 2021.  Accordingly, claims 1-2, 4-9, 11-16, and 18-20 are under examination.
Election/Restrictions
Claims 3, 10, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.
Priority
This application claims benefit of priority under 35 ULS.C. §119(e) from U.S. Provisional Patent Application No. 62/622651 entitled “SYSTEM AND METHOD FOR BLOCKCHAIN CONVERSION AND MERCHANT PAYMENT ACCEPTANCE OF ALL CRYPTOCURRENCIES”, and filed January 26, 2018.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a system and claim 8 is directed to a method. Therefore, these claims fall within the four statutory categories of invention. Because claim 15 reads on 
The claims recite a commercial interaction.
Specifically, the claims recite selecting a currency exchange operation, determining a temporal window for the exchange operation, and executing the exchange operation.  The claims recite a commercial transaction, which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve verifying a transaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the memory, user interface, processor, and computer readable medium merely implement the abstract idea. The use of a memory, user interface, processor, and computer readable medium for controlling a cryptocurrency exchange, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using memory, user interface, processor, and computer readable medium for controlling a cryptocurrency exchange to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of exchanging cryptocurrency. As discussed above, taking the claim elements separately, the memory, user interface, processor, and computer readable medium for controlling a cryptocurrency exchange perform the steps or functions of selecting a currency exchange operation, determining a temporal window for the exchange operation, and executing the exchange operation. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of exchanging one currency for another.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to 
Dependent claims, 2, 4-7, 9, 11-14, 16, and 18-20 further describe the abstract idea of transferring assets. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim 15 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 is directed to a transitory signal as it recites a "computer-readable medium." As recited, the "computer-readable medium" is broad enough to read on a transitory signal.
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18).n the abstract idea. 
For these reasons, claim 15 and its dependent claims 16-20 are additionally rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ronca et al (US 2015/0363769) in view of Grassadonia et al (US 10,055,715), Ronda et al (US 2017/0250972), and Dhanalakoti et al (US 2013/0262925).
Regarding claims 1, 8, and 15 –
Ronca discloses a system comprising:
a memory to store cryptographic keys with which an amount of cryptocurrency can be transferred to a memory location in a decentralized electronic ledger; (par 4)
another memory to store other cryptographic keys with which an amount of another cryptocurrency can be transferred to a memory location in another decentralized electronic ledger; (par 4)
a user interface; (par 46)
a processor (par 46) configured to:
select a sequence of exchange operations (par 81-82, 315) by which the cryptocurrency is exchanged for fiat currency (par 62-64, 74-75);
determine a temporal window defining a time in which the sequence of exchange operations is to be completed (par abs, 41, 93, 100); and
execute the sequence of exchange operations in response to initiation thereof through the user interface within the temporal window. (par abs, 41, 93, 100)
Ronca does not specifically disclose wherein the user interface comprises a control by which units of the cryptocurrency are selected.
Grassadonia, in analogous art, discloses wherein the user interface comprises a control by which units of the cryptocurrency are selected. (Col 10 ln 63-col 11 ln 3, col 14 ln 17-27)
It would be obvious to one of ordinary skill in the art to combine Ronca with the more user-friendly interface of Grassadonia for the greater convenience of the user.
Ronca in view of Grassadonia does not specifically disclose the sequence of exchange operations including an entry into the decentralized electronic ledger requiring a cryptographic signature using the cryptographic keys and another entry into the other decentralized electronic ledger requiring another cryptographic signature using the other cryptographic keys.
Ronda, however, teaches the sequence of exchange operations including an entry into the decentralized electronic ledger requiring a cryptographic signature using the cryptographic keys and another entry into the other decentralized electronic ledger requiring another cryptographic signature using the other cryptographic keys. (par 68.
It would be obvious to one of ordinary skill in the art to combine Ronca in view of Grassadonia with Ronda for greater security.
Ronca in view of Grassadonia and Ronda does not specifically teach determining a temporal window based on an estimated time interval for completion of the entry into the decentralized electronic ledger and an estimated time interval for completion of the other entry into the other decentralized electronic ledger.
However, Ronca teaches decentralized ledgers.  (par 7-8, 139, 143)
Dhanalakoti teaches determining a temporal window based on an estimated time interval for completion of the entry into the decentralized electronic ledger and an estimated time interval for completion of the other entry into the other decentralized electronic ledger. (par 25).
It would be obvious to one of ordinary skill in the art to combine Ronca in view of Grassadonia and Ronda with Dhanalakoti for greater transaction security.
Regarding claims 2, 9, and 16 -
Ronca teaches that the processor is configured to:
collect characteristics for exchanges at which the cryptocurrency can be exchanged for the other cryptocurrency and at which the other cryptocurrency can be exchanged for the fiat currency (par 10-12, 20, abs); and
select the exchanges for the sequence of exchange operations in accordance with selection criteria on the collected characteristics. (81-82, 91, 191)
Regarding claims 4, 11, and 18 -
Claims 4, 11, and 18 constitute nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 5, 12, and 19 -
Claims 5, 12, and 19 constitute nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 6 and 13 –
Ronca discloses that the decentralized electronic ledger and the other decentralized electronic ledger use respective blockchains for the respective entries. (par 7-8, 139, 143)
Regarding claims 7, 14, and 20 –
Ronca discloses that the processor is further configured to:
determine a price amount of a deliverable in the selected cryptocurrency; (par 188, 306) and display the price amount in the selected cryptocurrency on the user interface. (par 188, 306)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronca et al (US 2015/0363876) teaches a cryptocurrency transformation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached, Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685